                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 CHRISTOPHER        LEFEVER,     et   al., :
                                           :
 Plaintiff                                 :     CIVIL NO. 3:17-CV-1499
                                           :
    v.                                     :         (Judge Caputo)
                                           :
 UNITED STATES OF AMERICA,                 :
                                           :
 Defendant                                 :

                                      ORDER

     AND NOW, this 11th day of FEBRUARY 2020, in accordance with the

accompany memorandum, it is ORDERED that:

     1.      Mr. LeFever's motion (ECF No. 80) for extension of time to
             object to the dismiss of his case is DENIED.

     2.      Mr. LeFever's motion (ECF No. 82) for leave to file a motion
             for summary judgment is DENIED.

     3.      Mr. LeFever's motion (ECF No. 92) for a hearing is DENIED.



                                               /s/ A. Richard Caputo_______
                                               A. RICHARD CAPUTO
                                               United States District Judge
